Title: To James Madison from George W. Campbell, 23 April 1814
From: Campbell, George W.
To: Madison, James


        
          Treasury Department 23. April 1814
        
        The Secretary of the Treasury has the honor to Suggest for the consideration of the President the propriety of opening a land-office, as authorised by act of 21. Feby. 1812, for the Sale of the public lands in the Shawnee Town District, Illinois Territory; and to submit for his information on the subject, a Statement prepared by the Commissioner of the Land-office, herewith enclosed—marked C.
        The Secretary is of opinion the public interest would be promoted by authorising the sale of those lands—which might commence about the 1st. Septr. next.
        Should the President approve of opening a land-office, as proposed, the enclosed Proclamation, marked C, is submitted for his approbation & signature—and the names in the memorandum, marked E, accompanied by the recommendations herewith transmitted marked—D are proposed to be appointed to the offices annexed to them respectively.
        The Proclamation marked F. for the sale of the fractional sections around Clarks grant, which have been survayed, & are now ready to be offered for public sale, is also submitted to the President for his approbation & Signature.
      